Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the limitation “the clearance between the drive shaft” is indefinite because it is missing a second element defining the clearance between the drive shaft and the second element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2013/0303969 A1 to Keenan et al. (hereinafter referred to .
Referring to claim 1, Keenan discloses a device comprising: a catheter comprising a proximal portion and a distal portion; an impeller connected to the distal portion of the catheter; a motor connected to the proximal portion of the catheter; a drive cable extending through the catheter from the motor to the impeller (e.g. paragraphs [0041-0043] teach a catheter having catheter body 104, the proximal end of the catheter body coupled with a motor housing, a distal portion of the catheter body coupled to a cannula configured to house an impeller 112,a drive shaft 144 couples with the motor at the proximal end and with the impeller 112 at the distal end); 	Keenan failed to teach an impermeable sleeve extending through the catheter over the drive cable, the sleeve comprising a distal seal at the impeller and a proximal seal at the motor such that a body fluid external to the impermeable sleeve is prevented from entering the impermeable sleeve and contacting the drive cable. This limitation is taught by Meacham, which teaches an implanted medical driveline with a strain relief device, the drive line cable having a sleeve seals isolating the annulus between the sleeve and the cable from body fluids and external contaminants (e.g. paragraphs [0003]). Referring to Figs. 1 and 2, the device assembly 105 comprises a sleeve 106, an inner bellows 107 and an outer bellows 108, where their small ends 113 and 114 elastically grip the cable 103 to form static seals 115 and 116. Together bellows 107 and 108 form highly compliant seals between the sleeve 106 and the cable 103 that allow relative motion between the driveline cable 103 and the sleeve 106, while applying only indirect elastic axial force or torque to the sleeve and the adherent joint 109. In combination, bellows 107 and 108 form redundant seals separating the patient's subcutaneous tissue 101 from outside contaminants and subcutaneous fluids from the annular volume between the device assembly 105 and the cable 103 (e.g. paragraphs [0009, 0013]). It would have been obvious for one with ordinary skills in the art before the effective filing date of the invention to modify the invention taught by Keenan 
Referring to claim 2, Keenan in view of Meecham teaches the invention of claim 1. Keenan does not specifically teach that the sleeve and at least the distal seal exclude fluid from the drive cable.  Meacham further teaches the limitation wherein the sleeve and at least the distal seal exclude fluid from the drive cable (e.g. paragraphs [0009, 0013] states that the bellows arrangement excludes subcutaneous fluids and cells from the annular volume between the sleeve 106 and the cable 103). It would have been obvious for one with ordinary skills in the art before the effective filing date of the invention to modify the invention taught by Keenan to includes a sleeve for protecting drive cable as taught by Meacham, since such modification would be applying a known technique to a known device, yielding the predictable result of a mean for protecting the drive shaft 144 from body fluids and other contaminants to prevent potential damage to the drive shaft and ensure that the device are operating properly.
Referring to claim 3, Keenan in view of Meacham teaches the invention of claim 2. Keenan does not specifically teach the limitation wherein the proximal seal includes an O-ring. Meacham further teaches the limitation wherein the proximal seal includes an O-ring (e.g. paragraph [0009], Fig. 2, component 113, shown an O-ring elastically grip the cable 103 to form a static seal). It would have been obvious for one with ordinary skills in the art before the effective filing date of the invention to modify the invention taught by Keenan to includes a sleeve for protecting drive cable as taught by Meacham, since such modification would be applying a known technique to a known device, yielding the predictable result of a mean for protecting the drive shaft 144 from body 
Referring to claims 4 and 5, Keenan further discloses the limitation wherein the device comprising a first lumen and a  second lumen, both extending through the catheter, wherein the first lumen and the second lumen have respective first and second proximal ends accessible outside of the motor housing, (e.g. paragraphs [0043-0046] states that the catheter body preferably has a plurality of lumens extending through the catheter body from the proximal end to the distal end). As for claim 5, Fig. 6 discloses an example wherein the catheter body includes a plurality of lumens, wherein first lumen 140A and second lumen 140B are symmetrically disposed about the drive cable to impart balance to the device. 
Referring to claim 6, Keenan and Meacham discloses the device of claim 1. Keenan fails to teach the limitation wherein the catheter does not include a purge system or a purge fluid. Meacham discloses a catheter with a sleeve for excluding subcutaneous fluids and cells from entering the drive cable, without requiring a purge system or a purge fluid (e.g. paragraphs [0009-0013]). It would have been obvious for one with ordinary skills in the art before the effective filing date of the invention to modify the invention taught by Keenan to includes a sleeve for protecting drive cable as taught by Meacham, since such modification would be applying a known technique to a known device, yielding the predictable result of a mean for protecting the drive shaft 144 from body fluids and other contaminants to prevent potential damage to the drive shaft and ensure that the device are operating properly.
Referring to claims 7 and 8, Keenan and Meacham discloses the device of claim 1. Keenan further teaches the limitation wherein the impeller sits in an impeller housing, and the device further comprising at least a first expandable member connected to the distal portion of the catheter and the impeller housing (e.g. paragraph [0037] discloses an impeller assembly 92 coupled with the distal end of 
Referring to claim 11, Keenan and Meacham discloses the device of claim 1. Keenan fails to teach the limitation wherein the limitation wherein the proximal seal comprises a fitting between the impermeable sleeve and a portion of the impeller, wherein the fitting excludes fluids and allows the impeller and drive cable to rotate within the device. Meacham discloses bellows 107 and 108 forming highly compliant seals between the sleeve 106 and the cable 103 that allow relative motion between the driveline cable 103 and the sleeve 106, while applying only indirect elastic axial force or torque to the sleeve and the adherent joint 109. In combination, bellows 107 and 108 form redundant seals separating the patient's subcutaneous tissue 101 from outside contaminants and subcutaneous fluids from the annular volume between the sleeve 106 and the cable 103 (e.g. paragraphs [0009-0013]). It would have been obvious for one with ordinary skills in the art before the effective filing date of the invention to modify the invention taught by Keenan to includes a sleeve for protecting drive cable as taught by Meacham, since such modification would be applying a known technique to a known device, yielding the predictable result of a mean for protecting the drive shaft 144 from body fluids and other contaminants to prevent potential damage to the drive shaft and ensure that the device are operating properly.
Referring to claim 12, Keenan further teaches the limitation wherein the distal portion of the catheter is configured for insertion into a vessel of a patient and the proximal portion of the catheter is configured to extend exterior of the patient (Figs. 1-2, paragraphs [0035-0037] show a catheter system 80 that is insertable into the patient, with the proximal portion of the catheter extend exterior of the patient).
Referring to claims 13-14, Keenan further teaches the limitation wherein the motor is configured to rotate at high speed and the catheter is configured to transmit said rotational speed through the catheter to the impeller, the catheter is configured to transmit a rotational speed of greater than 5,000 rpms to the impellers (e.g. paragraph [0039] states that the impeller may be rotated at speeds above 600 RPM). 
Referring to claim 15, Keenan further teaches the limitation wherein the catheter is configured for heatless operation while transmitting high rotational speeds to the impeller (e.g. paragraph [0039] states that the system comprises infusion system 26 delivering a cooling and lubricating solution to the distal portion of the catheter system to control heat that can come with high rotational speed of the impellers). 
Referring to claim 16 and 17, Keenan further teaches the limitation wherein the impermeable sleeve comprises a thick walled PTFE tubing (e.g. paragraph [0054] states that a thickness of PTFE can be provided adjacent the inner lumen of the catheter body), having a wall thickness of greater than 75 micrometers (e.g. paragraph [0044] states that the inner layer of the catheter body has a thickness of 0.003 inches, which is about 77 micrometers). 
Referring to claim 19, Keenan further teaches the limitation wherein the drive cable comprises a cylindrical superelastic member over at least a portion of the length of a drive shaft comprising the drive cable (e.g. paragraph [0043] states “The drive shaft 144 can be formed with any suitable structure, but should be sufficient flexible to traverse at least from a peripheral (e.g., femoral) artery to a heart chamber, such as the left ventricle, as well as sufficiently durable to rotate at a high speed”). 
Referring to claim 20, Keenan states that “The inner lumen can comprise a low friction material or layer. For example, a thickness of PTFE can be provided adjacent the inner lumen” (e.g. paragraph [0054]), and therefore would have a clearance less than 0.1 micrometers. 
Referring to claim 21, Keenan and Meacham discloses the device of claim 1. Keenan fails to teach the limitation wherein the impermeable sleeve comprises hydrophobic material. Meacham teaches the limitation wherein the impermeable sleeve are made of implant-grade elastomer such as urethane or urethane-silicone copolymer and therefore they necessarily have hydrophobic characteristic (e.g. paragraphs [0011]). It would have been obvious for one with ordinary skills in the art before the effective filing date of the invention to modify the invention taught by Keenan to includes a sleeve for protecting drive cable as taught by Meacham, since such modification would be applying a known technique to a known device, yielding the predictable result of a mean for protecting the drive shaft 144 from body fluids and other contaminants to prevent potential damage to the drive shaft and ensure that the device are operating properly.
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan and Meacham as applied to claims 1 and 8, further in view of  United States Patent Application Pub. No. US 2013/0331814 A1 to Fulton, III et al. (hereinafter referred to as “Fulton”).
Referring to claim 9, Keenan and Meacham discloses the device of claim 8 as discussed above. While Keenan states that the impeller assembly 92 comprises an expandable member connected directly to a surface of the impeller housing (e.g. paragraph [0038] discloses an expandable impeller disposed in an expandable cannula), it failed to teach the limitation wherein the expandable member comprises a toroidal balloon. This limitation is taught by Fulton, which teaches a catheter assembly having an actuator element and a mechanically radially expandable and contractible device. The device comprises at least one toroidal blocking balloon at the distal end configured to configured to expand and collapse the tubular section of the recovery device to control fluid flow (e.g. paragraphs [0016-0019, 0074, 0105], Fig. 6 element 181). It would have been obvious for one with ordinary skills in the art before the effective filing date of the invention to modify the invention taught by Keenan and Meacham to comprise the toroidal balloon at the distal end of the catheter as taught by Fulton, since such 
Referring to claim 10, Keenan and Meacham discloses the device of claim 1 as discussed above, but failed to teach the limitation wherein the device comprises at least one pressure sensor disposed along the catheter proximal to the impeller. This limitation is taught by Fulton, which states that the catheter assembly comprises a pressure sensor located proximal to the pump, and the pump is operably coupled to the pressure sensor to permit control of the pressure within the collection chamber during use (e.g. paragraph [0012]). It would have been obvious for one with ordinary skills in the art before the effective filing date of the invention to modify the invention taught by Keenan and Meacham to comprise the pressure sensor as taught by Fulton, since such modification would be applying a known technique to a known device, yielding the predictable result of a mean for sensing pressure that can be beneficial for assisting with the operation of Keenan’s blood pump.
Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789. The examiner can normally be reached 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792